Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	Claims 1-20 are the claims hereby under examination. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2020 has been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claims 1 and 15, the generic placeholder “a sensor” with the transitional phrase “operable to” modified by the functional language “detect a physical action and/or experience of the human.”
From [0065], The sensors 306 may be, comprise, or be implemented by a video camera, a microphone, an accelerometer, an inertial measurement unit, a GPS signal receiver, and/or a position locator among other examples.
In claims 1 and 15, the generic placeholder “am output device” with the transitional phrase “operable to” modified by the functional language “output a sensory signal to be perceived by the human.”
From [0066]: The output devices 308 may be or comprise one or more light emitting devices (e.g., light emitting diodes (LEDs)) …audio emitting devices (e.g., speakers)…vibration emitting devices (e.g., piezoelectric actuators). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3, and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takami (US 20190130340 A1).
Regarding Claim 1, Takami discloses an apparatus ([0046], a worker information collection device 3) comprising:
a wearable electronic device ([0046], a wristwatch-type wearable terminal) configured to be worn by a human at a worksite (it should be obvious from “includes worker information on a worker who wears the worker information collection device 3 and work information on work performed by the worker wearing the worker information collection device 3” in [0049] that the device is worn on a worksite) wherein the wearable electronic device comprises:
a sensor ([0068], vital, sign information measuring unit 31 includes various vital sign sensors) operable to detect a physical action and/or experience of the human ([0068], for collecting the vital sign information on the worker and collects the vital sign information on the worker in a state where the worker information collection device 3 is worn on the body of the worker); and
an output device ([0067], a display unit 34) operable to output a sensory signal to be perceived by the human ([0070], displays various types of information collected in the worker information collection device 3, in [0212], the display unit 34 displays the load reduction instruction content); and
a processing device ([0078], load information display control unit 42) comprising a processor and a memory storing computer program code ([0078], realized by the hardware configuration illustrated in FIG. 5, each component is realized by the microprocessor 103 executing a program stored in the ROM 106), wherein the processing device is operable to cause the output device to output the sensory signal based on the detected physical action and/or experience ([0131], On the basis of the control of the load information display control unit 42, the display unit 41 displays the warning to the worker under a prominently high load. “High load” is determined from the acquired vital sign information measuring unit discussed in [0126]).

Regarding Claim 3, Takami further discloses wherein the sensory signal is indicative of another physical action to be performed by the human (See Fig. 27 for an example of the load reduction content displayed on the display unit 34 discussed in [0212]. “Receive Hydration” is a physical action).

Regarding Claim 9, Takami further discloses wherein the processing device is further operable to determine that the human is performing in an unsafe and/or prohibited manner based on the detected physical action and/or experience ([0131], the load information display control unit 42 determines whether there is a worker under a prominently high load on the basis of the acquired determination result of the workload and in [0177], by comparing the calculated workload values of the workers with workload values of multiple workers who have performed the same work in the past, the worker management, apparatus according to the first embodiment can detect a worker under a prominently high workload and notify the manager of that effect. A “high workload” is interpreted as unsafe).

Regarding Claim 10, Takami further discloses the processing device is further operable to cause the output device to output the sensory signal for perception by the human in response to the processing device determining that the human is performing in the unsafe and/or prohibited manner ([0131], On the basis of the control of the load information display control unit 42, the display unit 41 displays the warning to the worker under a prominently high load. “High load” is determined from the acquired vital sign information measuring unit discussed in [0126]).

Claim 19 is under 35 U.S.C. 102(a)(2) as being anticipated by Hegde (US 20180000416 A1).
Regarding Claim 19, Hegde discloses a method comprising:
while at a wellsite ([0016], a lab smock is used as the garment 102 on which the plurality of sensors are incorporated. Lab smocks are used within labs where the entire body need not be covered unlike the cleanroom scenario):
donning an electronic device ([0015], Garment 102 includes a plurality of motion-assessment sensors 110) that comprises or is in wireless communication with a processing device ([0029], deep analyzer 250) that includes a processor ([0029], example deep analyzer 250…implemented as engines, circuits, components, or modules, which for the sake of consistency are termed engines, although it will be understood that these terms may be used interchangeably. Engines may be hardware, software, or firmware communicatively coupled to one or more processors in order to carry out the operations described herein) and a memory storing computer program code ([0029], software may reside on a machine-readable medium);
one of ordinary skill in the art would recognize that performing an action is required for a method that reads sensor data and determines a type of action as described in [0031]), wherein the performed action or experience is detected by the donned electronic device ([0031], Motion detector 208 is configured to analyze the output of the respective sensors to detect signaling indicative of motion. One of ordinary skill in the art would recognize that the device only functions as intended when a motion is performed); and
then perceiving a sensory signal output by the donned electronic device ([0032], Critical detection alarm 220 is configured to notify the wearer in the event that the ergonomic guidelines are violated. Notification may be via visual, audible, or haptic cues, for example.), wherein the sensory signal output is caused by the processing device based on the detected action or experience ([0032], Regional ergonomic analyzer 218 is configured to apply ergonomic criteria to the interpreted, parameter-scored movements to ascertain whether any of the movements meet, or are in violation, of predefined ergonomic guidelines. For example, excessive straining, excessive repetition of certain movements within a time window, etc).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4-5, 8, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takami (US 20190130340 A1) as applied to claim 1 above, and further in view of Hegde (US 20180000416 A1).
Regarding Claim 2, Takami discloses the apparatus of claim 1 as described above.
However Takami does not disclose wherein the wearable electronic device is associated with at least one of a badge, an arm band, a safety hat, safety glasses, a safety vest, overalls, and a jacket. Hegde teaches an apparatus for monitoring workers ([0001], to apparatus and associated methods for performing automated ergonomic assessment) wherein a wearable electronic device ([0015], Garment 102 includes a plurality of motion-assessment sensors 110) is associated with at least one of a badge, an arm band, a safety hat, safety glasses, a safety vest ([0016], example of garment 102, vest in maintenance and construction sites), overalls, and a jacket. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wrist worn sensor device as disclosed by Takami to instead be a vest as taught by Hegde to place sensors in Hegde [0018]). One of ordinary skill in the art would recognize that the specific garment chosen to house the sensors is a mere design choice that would be obvious to optimize the performance of the device based on the specific worksite being monitored.  

Regarding Claim 4, Takami discloses the apparatus of claim 1 as described above.
However, Takami does not disclose wherein the processing device is further operable to cause the detected physical action and/or experience to be recorded to a database in association with information indicative of a type of event corresponding to the detected physical action and/or experience. Hegde teaches an apparatus for monitoring workers ([0001], to apparatus and associated methods for performing automated ergonomic assessment) wherein a processing device ([0033], deep analyzer 250) is further operable to cause the detected physical action and/or experience to be recorded to a database in association with information indicative of a type of event corresponding to the detected physical action and/or experience ([0037], History database 258 stores records of movement data and classification results. The classification result is the “type of event” corresponding to the movement data). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processing device as disclosed by Takami to include the ability to store data and classification information to a database as taught by Hegde to produce reports of the of ergonomic assessment of the wearer (Hegde [0037]). One of ordinary skill in the art would recognize that applying the well-known technique of storing data along with a classification tag as taught by Hegde to the system disclosed by Takami would yield only the predictable result of allowing the data to be used at a later point to generate a trend or to aid in the machine learning algorithms to classify new events. 

Regarding Claim 5, Takami discloses the apparatus of claim 1 as described above. 
[0001], to apparatus and associated methods for performing automated ergonomic assessment) wherein a processing device ([0033], deep analyzer 250) is operable to determine a type of event corresponding to the detected physical action and/or experience by comparing the detected physical action and/or experience to previously-recorded physical actions and/or experiences of the human and/or other humans ([0034], Task classifier 254 is configured to analyze context of the movement, such as whether the movement is a known job or task. For instance, picking and placing items on a conveyor may involve a certain movement pattern that is identifiable as a specific task), wherein each previously-recorded physical action and/or experience is recorded in association with information indicative of which one of a plurality of types of events corresponds to that previously-recorded physical action and/or experience ([0033], total movement analyzer 252 utilizes a machine-learning process to classify the total movement. One of ordinary skill in the art would recognize that to use a machine learning algorithm such as K-nearest neighbor classification, clustering, association rule mining, artificial neural network, or the like in [0033], the data associated with an event would need to be stored along with its classification result). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processing system disclosed by Takami to further classify and store the classified movements as taught by Hegde to compare the analyzed movements to ergonomic guideline criteria (Hegde [0036]). One of ordinary skill in the art would recognize that applying the known technique of movement 

Regarding Claim 8, Takami discloses the apparatus of claim 1 as described above.
However, Takami does not disclose wherein the processing device is further operable to determine what type of worksite task the human is performing based on the detected physical action and/or experience. Hegde teaches an apparatus for monitoring workers ([0001], to apparatus and associated methods for performing automated ergonomic assessment) wherein a processing device ([0033], deep analyzer 250) is operable to determine what type of worksite task the human is performing based on the detected physical action and/or experience ([0034], Task classifier 254 is configured to analyze context of the movement, such as whether the movement is a known job or task. For instance, picking and placing items on a conveyor may involve a certain movement pattern that is identifiable as a specific task). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed intention to modify the processing device disclosed by Takami to further include identifying types of movement as taught by Hegde to determine instances of job behaviors that represent ergonomic risks (Hegde [0035]). 

Regarding Claim 15, Takami discloses a system comprising:
a plurality (it would be obvious to one of ordinary skill from Figs. 21 and 25 that a plurality of the devices are used to monitor multiple workers simultaneously) of wearable electronic devices ([0046], a wristwatch-type wearable terminal) each configured to be worn by humans at worksites (it should be obvious from “includes worker information on a worker who wears the worker information collection device 3 and work information on work performed by the worker wearing the worker information collection device 3” in [0049] that the device is worn on a worksite), wherein each wearable electronic device comprises:
a sensor ([0068], vital, sign information measuring unit 31 includes various vital sign sensors) operable to detect a physical action and/or experience of the human ([0068], for collecting the vital sign information on the worker and collects the vital sign information on the worker in a state where the worker information collection device 3 is worn on the body of the worker); and
an output device ([0067], a display unit 34) operable to output a sensory signal to be perceived by the human ([0070], displays various types of information collected in the worker information collection device 3, in [0212], the display unit 34 displays the load reduction instruction content), wherein the sensory signal is based on at least one of the detected physical actions and/or experiences ([0131], On the basis of the control of the load information display control unit 42, the display unit 41 displays the warning to the worker under a prominently high load. “High load” is determined from the acquired vital sign information measuring unit discussed in [0126]); and
a processing device ([0078], load information display control unit 42) comprising a processor and a memory storing computer program code ([0078], realized by the hardware configuration illustrated in FIG. 5, each component is realized by the microprocessor 103 executing a program stored in the ROM 106).
However, Takami does not explicitly disclose a database and a processing device comprising a processor and a memory storing computer program code, wherein the processing device is communicatively connected with the wearable electronic devices and the database, and wherein the processing device is operable to: record the detected physical actions and/or experiences to the database in association with information indicative of types of worksite events performed and/or experienced by the humans that correspond to the detected physical actions and/or experiences; compare a subsequent human physical action and/or experience during a corresponding subsequent 
Hegde teaches a database ([0037], History database 258); and
a processing device ([0029], deep analyzer 250) comprising a processor ([0029], example deep analyzer 250…implemented as engines, circuits, components, or modules, which for the sake of consistency are termed engines, although it will be understood that these terms may be used interchangeably. Engines may be hardware, software, or firmware communicatively coupled to one or more processors in order to carry out the operations described herein) and a memory storing computer program code ([0029], software may reside on a machine-readable medium), wherein the processing device is communicatively connected with the wearable electronic devices ([0038], controller 200 (which receives data from sensors) periodically passes sensor data, assessments, and other pertinent information to deep analyzer 250) and the database (See Fig. 2), and wherein the processing device is operable to:
record the detected physical actions and/or experiences to the database (movement data) in association with information indicative of types of worksite events performed and/or experienced by the humans (classification results) that correspond to the detected physical actions and/or experiences ([0037], History database 258 stores records of movement data, classification results, ergonomic performance assessments, and the like, in association with a corresponding user account);
compare a subsequent human physical action and/or experience during a corresponding subsequent worksite event, as detected by a sensor of one of the wearable electronic devices, to the recorded physical actions and/or experiences ([0033], total movement analyzer 252 is configured to collect movement information over a monitoring period. Total movement analyzer 252 may read raw sensor information, calibrated sensor information, or it may read one or more of the outputs of the engines of controller 200, as discussed above, such as movement interpreter 210); and
determine the type of the subsequent worksite event based on the comparison ([0033], total movement analyzer 252 utilizes a machine-learning process to classify the total movement).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processing device as disclosed by Takami to include the ability to store data and classification information to a database as taught by Hegde to produce reports of the of ergonomic assessment of the wearer (Hegde [0037]). One of ordinary skill in the art would recognize that applying the well-known technique of storing data along with a classification tag as taught by Hegde to the system disclosed by Takami would yield only the predictable result of allowing the data to be used at a later point to generate a trend or to aid in the machine learning algorithms to classify new events. 

Regarding Claim 16, Hegde further teaches wherein the sensor is or comprises at least one of a camera, a microphone, an accelerometer, an inertial measurement unit, a locator device, and a GPS receiver ([0017], Various types of sensors 110 are contemplated according to embodiments. The sensors may include inertial motion sensing (e.g., accelerometer, gyroscopic, magnetometer, etc.)).

Regarding Claim 17, Takami further discloses wherein the sensory signal is indicative of another physical action to be performed by the human (See Fig. 27 for an example of the load reduction content displayed on the display unit 34 discussed in [0212]. “Receive Hydration” is a physical action).

Regarding Claim 18. Takami further discloses wherein each sensory signal is for human perception via at least one of sight, sound, and touch (See Fig. 27 for an example of the load reduction content displayed on the display unit 34 discussed in [0212]. The sensory signal is displayed for sight because it is a message displayed on the watch).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takami (US 20190130340 A1) as applied to claim 1 above, and further in view of Tojima (JP 2017197866 A, cited in IDS filed 07/29/2020).
Regarding Claim 11, Takami discloses the apparatus of claim 1 as described above. 
However Takami does not disclose wherein the processing device is further operable to determine that the human is in a state of reduced alertness or sleep based on the detected physical action and/or experience, and wherein the output sensory signal is for increasing alertness of the human. Tojima teaches a method of monitoring a worker ([0001], more particularly relates to a smart helmet which is used by a worker to acquire environmental information and body motion information such as biological information of a worker) wherein a processing device ([0019], a system for monitoring physical condition such as worker's fatigue level by information processing by the monitoring server) is further operable to determine that the human is in a state of reduced alertness ([0028], heat stroke) or sleep based on the detected physical action and/or experience ([0028], if the value detected by the temperature sensor exceeds the abnormality threshold value), and wherein the output sensory signal is for increasing alertness of the human ([0028], cooling function for cooling a part of the head portion is activated to avoid heat stroke). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Takami of monitoring a worker to include monitoring for heat stroke to provide a cooling function as taught by Tojima to reduce accidents and improve work efficiency (Tojima [0019]).

Regarding Claim 12, Takami discloses the apparatus of claim 1 as described above.
[0019], a system for monitoring physical condition such as worker's fatigue level by information processing by the monitoring server) is further operable to determine that an accident occurred based on the detected physical action and/or experience ([0036], Measurement by the acceleration / angular velocity sensor is for detecting abnormal operation such as overturning of workers…a plurality of falling over patterns are set beforehand and a fall is judged by checking against it). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Takami to include detecting a fall as taught by Tojima to reduce accidents and improve work efficiency (Tojima [0019]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takami (US 20190130340 A1) as applied to claim 1 above, and further in view of Stubbs (US 20160271800 A1).
Regarding Claim 13, Takami discloses the apparatus of claim 1 as described above. 
However, Takami does not disclose wherein the wearable electronic device further comprises a locator device operable to facilitate determination of location of the wearable electronic device worn by the human at the worksite, and wherein an equipment controller at the worksite is operable to change a mode of operation of a piece of equipment at the worksite based on the determined location of the wearable electronic device at the worksite. Stubbs teaches a method of monitoring a worker (Abstract, Short range transmissions are used to identify potential interactions between warehouse workers and warehouse robots in automated warehouses) wherein a wearable electronic device further comprises a locator device ([0017], warehouse workers can wear one or more RFID tags) operable to facilitate determination of location of the wearable electronic device worn by the human at the worksite ([0033], RFID tags can also provide location or range information), and wherein an equipment controller ([0031], RFID reader on the robots 120) at the worksite is operable to change a mode of operation of a piece of equipment at the worksite ([0031], the robot 120 can slow down or stop) based on the determined location of the wearable electronic device at the worksite ([0031], anytime it reads an RFID tag associated with a worker 102. Reading the tag requires close proximity to the worker, so the control of the robot is dictated by the location of the worker in respect to the robot). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Takami to include a locator device as taught by Stubbs to improve efficiency and reduce maintenance in automated warehouses by, among other things, preventing collisions and other mishaps between workers and robots (Stubbs [0019]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hegde (US 20180000416 A1) as applied to claim 19 above, and further in view of Nishino (US 20170197313 A1).
Regarding Claim 20, Hegde discloses the method of claim 19. 
However, Hegde does not disclose wherein the sensory signal is indicative of another physical action to be performed by the human, and wherein the method further comprises performing the other physical action pursuant to the perceived sensory signal. Nishino teaches a method wherein a sensory signal is indicative of another physical action to be performed by the human ([0077], control unit 41, as shown in FIG. 12, displays the information display 57 of “accident occurrence” showing that the abnormality has happened to the user B, and the instruction information 583 of “use AED” showing the instruction content with respect to the user D on the glasses-type monitor 20 of the user D), and wherein the method further comprises performing the other physical action pursuant to the perceived sensory signal ([0077], user D is able to promptly know his or her next action to be taken, that is to say, the user D himself or herself goes to take the life-saving apparatus 91 and use the life-saving apparatus 91 for the user B). It would have been obvious to one having ordinary skill in the art before the effective filing date Nishino [0077]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791